Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1-8, 11-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu (US Pub. 2020/0110989).
Regarding independent claims 1, 11 and 20, Xu discloses a method of storing a sparse weight matrix for a trained artificial neural network in a circuit comprising a plurality of clusters, the method comprising: 
partitioning the sparse weight matrix into at least one first sub-block and at least one second sub-block ([0069]: Partitioning means that a matrix is partitioned into a plurality of subblocks), the at least one first sub-block comprising only zero-value weights and the at least one second sub-block comprising non-zero value weights ([0005]: A common solution to address an issue of an oversized weight matrix is to sparsify the weight matrix, that is, to set elements of the weight matrix smaller than a preset threshold to zero.  While reducing the size of the weight matrix, this sparsification solution leads to uneven distribution of non-zero parameters in the weight matrix); and 
assigning the non-zero value weights in the at least one second sub-block to at least one cluster of the plurality of clusters of the circuit ([0005]: As computation of the weight matrix is usually performed concurrently by a plurality of processor cores, uneven distribution of non-zero parameters in the weight matrix causes an uneven computation load on each processor core), wherein the circuit is configured to perform matrix-vector-multiplication (MVM) between the non-zero value weights of the at least one second sub-block and an input vector ([0076]: Each matrix multiplication result includes a plurality of output signals that can be processed by a computer. In addition to the cases listed in FIG. 7 and FIG. 8, there are also many other types of correspondence between the partitioned weight matrices and the partitioned signal matrices, provided that both satisfy the matrix multiplication rule.).
Regarding claims 2 and 12, Xu teaches identifying clusters of the plurality of clusters that were not assigned at least one non-zero value weight during the assigning the non-zero value weights ([0006]: To address the foregoing issue, a solution is to adjust a sparsification policy by setting an adaptive sparsification threshold such that distribution of the non-zero parameters in the sparsified weight matrix tends to be even, and the computation load tends to be even on each processor core. However, selection of the adaptive threshold is strongly related to a quantity of processor cores, and sparsification solutions for different processor specifications need to be adjusted accordingly, which increases computation complexity. Moreover, it is impossible that key weights should be evenly distributed, and changing the threshold to forcibly achieve even distribution of the key weights may degrade performance of the NN).
Regarding claims 3 and 13, Xu teaches power qating to the clusters that were not assigned at least one non-zero value weight (Fig.6 and [0067]).
Regarding claims 4, Xu teaches wherein each cluster of the plurality of clusters comprises an array of memristors (Fig.6 and [0067]).
Regarding claims 5 and 14, Xu teaches wherein the memristors are selected from the group consisting of resistive random access memory (RRAM), conductive- bridging random access memory (CBRAM), phase-change memory (PCM), a ferroelectric field effect transistor (FerroFET), spin-transfer torque random access memory (STT RAM), and combinations thereof ([0108]).
Regarding claims 6 and 15, Xu teaches wherein the assigning the non-zero value weights comprises setting, utilizing a plurality of selectors connected in series to the memristors, a resistance of each of the memristors (Fig.6 and [0067]).
Regarding claims 7 and 16, Xu teaches wherein: the sparse weight matrix has a size of 512 x 512, the at least one first sub-block has a size of 256 x 256, and the at least one second sub-block has a size selected from the group consisting of 128 x 128, 64x64, and 32 x32 ([0066]).
Regarding claims 8 and 17, Xu teaches wherein the partitioning the sparse weight matrix comprises comparing, recursively, a size of the at least one second sub- block to a size of a smallest cluster of the plurality of clusters.

Allowable Subject Matter
Claims 9, 10, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135